 Case 2:20-cv-04742-SK Document 23 Filed 08/11/21 Page 1 of 1 Page ID #:866




                                                                JS-6




                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA


MARIA E. HANAN,                         Case No. 2:20-cv-04742-SK
                  Plaintiff,            JUDGMENT
            v.

KILOLO KIJAKAZI, Acting
Commissioner of the Social
Security Administration,
                  Defendant.


     IT IS ADJUDGED that this action is reversed and remanded to the
Commissioner of the Social Security Administration for further proceedings.



DATED: August 11, 2021
                                        HON. STEVE KIM
                                        U.S. MAGISTRATE JUDGE
